MEMORANDUM **
The Navy established legitimate, performance-based reasons for terminating Power. Assuming, arguendo, that Power made out a prima facie case on his retaliation and disability discrimination claims, he failed to produce any evidence sufficient to support a conclusion that the explanation articulated by the Navy was pretextual. Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1062, 1064 (9th Cir.2002). Power makes no argument in his brief regarding his whistleblowing claim and thus has waived that claim. Kohler v. Inter-Tel Techs., 244 F.3d 1167, 1182 (9th Cir.2001). He also failed to identify any procedural error that requires us to disturb the MSPB’s decision. See Sloan v. West, 140 F.3d 1255, 1260 (9th Cir.1998).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.